Citation Nr: 0017948	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  94-14 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Charles D. Hankey, Attorney



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 1993 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  

In an April 1996 decision, the Board denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder, and the veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 1997, the Court granted a Joint Motion for Remand and 
to Stay Proceedings filed by the veteran's representative and 
by the Secretary of Veterans Appeals.  Subsequently, in 
October 1997, the Board remanded this case to the RO for 
development in compliance with the joint motion granted by 
the Court, including the procurement of additional medical 
records.  This development has been accomplished, and this 
case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record does not demonstrate a 
relationship between the veteran's in-service psychiatric 
symptoms and his current psychiatric disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may one be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1999).  Also, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999). 

During service, in June 1958, the veteran was hospitalized 
following outbursts of anger and a suicide attempt.  A 
provisional diagnosis of schizophrenia, catatonic type, was 
rendered.  Clinical records from this hospitalization reflect 
that the veteran had an "undue amount of concern" about his 
relations with his wife, who remained in the United States 
while he was stationed in France, and the consumption of 
alcohol prior to his episode of uncontrollable behavior was 
noted.  Subsequently, following a period of observation, a 
diagnosis of severe and acute schizophrenic reaction, 
catatonic type, was rendered.  A June 1958 examination report 
contains a diagnosis of a chronic and severe passive 
aggressive reaction, manifested by schizoid traits, 
stubbornness, resentment, poorly concealed hostility, and 
passive obstructionism, and the veteran was recommended for 
an administrative discharge.  As indicated above, the veteran 
was discharged in August 1958.

In July 1992, the veteran underwent a VA mental disorders 
examination, during which he reported occasional episodes of 
nervousness and mild agitation.  Upon examination, the 
veteran seemed "rather peculiar and poorly socialized," but 
there was no evidence of a formal thought disorder.  The 
examiner determined that the veteran was inarticulate with 
his symptoms and that he seemed to have difficulty connecting 
with his emotions.  An Axis I diagnosis of borderline 
intelligence and an Axis II diagnosis of a personality 
disorder were rendered, and the examiner noted that the 
veteran's psychiatric impairment was minimal.  

In a May 1993 statement, James B. Tandy, M.D., indicated that 
the veteran had "a long psych history dating back to 
military service in the Air Force in 1958," with a discharge 
diagnosis of "passive/aggressive reaction, schizoid traits, 
and poorly concealed anger, stubbornness, and thinly veiled 
obstructionism."  However, the examiner also noted that the 
veteran was not on any current psychotropic medications and 
had no other mental health intervention since service until 
seeing a counselor recently on a one-time visit.  The 
assessment was a mixed personality disorder, with schizoid, 
passive-aggressive, and paranoid traits, and Dr. Tandy 
provided no further information regarding the etiology of the 
veteran's disorder in this statement or in subsequent entries 
dated through August 1993.

The veteran was hospitalized at a VA facility in December 
1993 for the purposes of observation for a VA examination.  
During this hospitalization, he complained of forgetfulness 
and the hearing of voices, and he indicated that he was 
worried about his employment because of his forgetfulness.  
Also, he described an incident in which "the Lord talked" 
to him in 1977.  Psychological testing showed that the 
veteran was not experiencing any type of psychotic reaction, 
but the discharge report contains an Axis I provisional 
diagnosis of depression with psychosis and an Axis II 
diagnosis of borderline intellectual functioning with 
dependent and avoidant traits.

In February 1994, the veteran's medical records were reviewed 
by a board of psychiatrists, who found that his symptoms in 
1958 and 1977 were related to acute situational stress and 
alcohol abuse and dependence.  Axis I diagnoses of major 
depression and alcohol dependence, in remission, were 
rendered, as was as an Axis II diagnosis of borderline 
intellectual functioning.  

A February 1997 treatment note from J. Lee Farr, M.D., 
indicates that the veteran had a history of schizophrenia, 
with a suicide attempt in the military, and that he currently 
heard voices intermittently.

In an April 1997 statement, Ari D. Gleckman, M.D., stated 
that he had reviewed "some records . . . from 1958," and, 
upon a review of the veteran's history, noted that the 
veteran's diagnosis "sounds to be schizophrenia, paranoid 
type, with inter-episode full recovery at this time."  
Following an examination, Dr. Gleckman rendered a diagnosis 
of schizophrenia and indicated that the veteran was a good 
candidate for pharmacotherapy as well as, perhaps, supportive 
psychotherapy.  

In May 1998, the veteran underwent a VA psychiatric 
examination, the report of which contains a notation that the 
veteran was a psychiatric inpatient for three days in the 
military.  The veteran was diagnosed with anxiety disorder, 
not otherwise specified; and rule out depression, with a 
psychotic feature.  The examiner, however, provided no 
further information regarding the etiology of the veteran's 
current psychiatric disorder.

Subsequently, in July 1998, the veteran underwent a further 
VA psychiatric examination.  The examiner indicated that the 
veteran's claims file had been reviewed, and the report 
contains a summary of his previous psychiatric records.  Upon 
a review of these records, the examiner noted that the 
veteran had his original psychiatric episode in 1958, 
following an acute stressor of his wife leaving and alcohol 
consumption.  However, the veteran had not shown any signs of 
psychosis or auditory hallucinations following sobriety and 
had been found at the time to be having an immature reaction 
to a stressful situation, and the examiner found this to be 
an accurate diagnosis based on the fact that the veteran had 
no continued psychiatric difficulty for 20 years and had 
received no psychiatric care or medications during that time.  
The examiner noted that, had the veteran been suffering from 
an ongoing Axis I disorder, including schizophrenia or a 
schizoaffective disorder, it would be unlikely that he would 
be able to maintain himself without treatment or a need for 
hospitalization or psychotropic medications for 20 years.  
While the examiner noted that it was possible that the 
veteran suffered from psychotic depression during periods of 
stress, in which case he could have maintained 20 years 
without difficulty, this was unlikely secondary to the 
alcohol abuse that was listed on his admission in 1958 and 
the denial of auditory hallucinations or other signs and 
symptoms of depression following his sobriety.  In summary, 
the examiner found that the 1958 hospitalization was 
precipitated by an immature reaction to a stressful situation 
that was worsened by extreme alcohol consumption.  The 
examiner agreed with the current diagnosis of an anxiety 
disorder and indicated that "it does not appear that this 
was the diagnosis in [the veteran's] hospitalization in 
1958."  In conclusion, the examiner noted that "it is at 
least as likely as not that the earlier diagnosis in 1958 is 
not related to [the veteran's] current problems."  

In this case, the Board is aware that the veteran was treated 
for psychiatric problems in 1958, during service, and the 
statements from Dr. Tandy and Dr. Gleckman indicate a long 
history of psychiatric problems dating back to that time.  
Dr. Gleckman also noted that he had reviewed the veteran's 
records from 1958 and that his history included 
schizophrenia, but Dr. Gleckman did not provide a definite 
opinion as to the question of whether the veteran's current 
disorder was causally related to the noted history of 
psychiatric problems, including his in-service treatment.  

This question was, however, addressed in detail in the report 
of the veteran's July 1998 VA psychiatric examination.  The 
Board acknowledges that this examiner's concluding statement 
that "it is at least as likely as not that earlier diagnosis 
in 1958 is not related to his current problems" appears, 
when viewed in isolation, to be equivocal in that it suggests 
that it is equally likely that the earlier service diagnosis 
is related to the current disorder.  However, a review of the 
entire examination report shows that the examining 
psychiatrist was decidedly of the view that the veteran's 
current psychiatric disorder was not etiologically related to 
his in-service psychiatric problems.  Earlier in this report, 
the examiner described the veteran's psychiatric history, 
based on a review of the claims file, and found that the 1958 
psychiatric episode was acute in nature.  This doctor also 
indicated that, had the veteran been suffering from an 
ongoing Axis I disorder for the span of time between service 
and the first post-service treatment, it was unlikely that he 
could have maintained himself without treatment.  Moreover, 
the examiner stated that the current diagnosis of an anxiety 
disorder was not the same diagnosis that the veteran had in 
1958.  

Given these findings, the Board does not view the examiner's 
concluding statement as putting the positive and negative 
evidence of record in equipoise; rather, the Board finds that 
the examination report, taken as a whole, does not support 
the veteran's contentions.  The Board finds that this VA 
examiner's opinion provides a more definite answer, supported 
by a thorough rationale, to the question of whether there is 
any relationship between the veteran's current psychiatric 
symptoms and service.  Accordingly, the Board finds the July 
1998 VA opinion to be of greater probative value than the 
less definite notations from Dr. Tandy and Dr. Gleckman.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

In view of the relative probative value of the opinions noted 
above, the Board finds that the medical evidence of record, 
taken as a whole, does not support the finding that the 
veteran's current psychiatric disorder was incurred in or 
aggravated by service, and there is also no indication of a 
psychosis within one year following service.  The only other 
evidence supporting the veteran's claim is his own lay 
opinion, but the veteran has not been shown to possess the 
requisite medical expertise needed to render a competent 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").

In summary, the Board has considered all of the evidence of 
record but finds that this evidence, on balance, does not 
support a causal relationship between the veteran's in-
service psychiatric symptoms and his current acquired 
psychiatric disorder.  Therefore, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for this disability, and the veteran's claim 
must be denied.  In reaching this conclusion, the Board 
acknowledges that, under 38 U.S.C.A. § 5107(b) (West 1991), 
all doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

